In an action for divorce, defendant appeals from an order denying her motion for alimony pendente lite and counsel fees. Order modified on the law and the facts by striking from the ordering paragraph the words “ in all respects denied ” and inserting in place thereof a provision granting the motion to the extent of allowing defendant counsel fees in the sum of $150, one half to be paid within ten days from the service of a copy of the order to be entered hereon, and the balance to be paid on or before the day of trial. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. Upon the facts appearing in the record, reasonable counsel fees should have been awarded. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.